Per Curiam.

Respondent was convicted in the United States District Court for the Western District of New York on November 27, 1967, of willfully and knowingly failing to make income tax returns for the calendar years 1964 and 1965, a misdemeanor under section 7203 of the Internal Revenue Code (U. S. Code, tit. 26, § 7203).
*80Respondent’s conviction constitutes professional misconduct in violation of canons 29 and 32 of the Canons of Professional Ethics and it is so adjudged. (Matter of Edelbaum, 10 A D 2d 64, mot. for lv. to app. den. 7 N Y 2d 712; Matter of Spira, 14 AD 2d 19.)
Taking into consideration respondent's otherwise satisfactory record as a member of the Bar, we conclude that respondent should be suspended from the practice of law for a period of three months.
Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur.
Respondent suspended from the practice of the law for a period of three months, effective on the date to be specified in the order to be entered hereon.